Case 2:4

{

0 ON A UW Rh WY DN we

N WN N WO LS) NN pM
PBNSRRSRESS RES e ee ee ee

Attorney atLaw

3460 Wilshire Blvd., Ste. 1212
Los Angeles, California 90010
(213) 384-6964 - (voice)
(213) 383-7368 - (fax)
maimons@aol.com

Attorney for Defendant
BALUBHAI GOPAL PATEL,
individually and as trustee

{of the BALUBHAI PATEL

REVOCABLE TRUST
DATED MARCH 14, 2007

Plaintiff,

VS.

FRANK A. WEISER (#89780) .

CARMEN JOHN PERRI, an individual,

BALUBHAI GOPAL PATEL, individually
and as trusteeof the BALUBHAI PATEL
REVOCABLE TRUST DATED MARCH
14, 2007, DOES 1-10, inclusive,

Defendants .

 

 

 

)-cV-05782-JFW-GJS Document 24. Filed 04/06/21. Page 1 of 22 Page ID #:118

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

No. CV20-05782-JEW-GJS

RESPONSE TO PLAINTIFF’S
NOTICE OF INABILITY TO
SCHEDULE PRIVATE
MEDIATION; DECLARATION
OF FRANK A. WEISER;

MEMORANDUM OF POINTS

AND AUTHORITIES IN
SUPPORT THEREOF

 
Case 2:20-cv-05782-JFW-GJS Document 24 Filed 04/06/21 Page 2 of 22. Page ID #:119

0 ®@N A HW Rh ww Bw e

YoN yh Ny Noy om
@NXN&aRSRES SRS Re ee ore

 

DECLARATION OF FRANK A. WEISER

 

I, FRANK A. WEISER, do hereby declare:
. 1, I am the attorney for the Defendant BALUBHAI GOPAL PATEL, individually and

as trustee of the BALUBHAL PATEL REVOCABLE TRUST DATED MARCH 14, .2007
("Defendant") and I make this declaration in support of his response to the Plaintiff CARMEN
JOHN PERRI’S (“Plaintiff”) Notice Re: Inability to Schedule Private Mediation (“Notice”).
‘(Civil Docket No. 23).

2. Curiously, the Notice was not filed as a declaration by Mr. Manning.

3. I cannot recall one conversation that I have had with Mr. Manning regarding this
case.

4. To the best of my recollection, thy conversations have been with his associate
Phyl Grace, Esq., on this and other ADA cases that I am defending. |

5. I believe that I have spoken to her regarding potential settlement in this case

and other cases she is handling more than three times although no agreement has yet been

*

reached to. date in this case.

6. Mr. Manning’s Notice states vaguely that I have responded to the attempts

to contact me “about” three times. (Notice, pg. 2 : 5).

7. I do not recall during such conversations with Ms. Grace, or in her e-mail
correspondence, one conversation or e-mail where she has proposed the name of a private

mediator or a time and date to schedule the mediation.

 

 
Case 2:4

1

© oN A WA wm WwW KH -

NM NN KD N N Nop
PBSRRRORS SSR ee oe ee ee

 

)-cv-05782-JFW-GJS. Document 24 Filed 04/06/21 Page 3 of 22. Page ID #:120

8. If [have overlooked such an e-mail I would ask her to produce it as to

which private mediator, time and date she has proposed.

9. I believe that the failure to complete mediation is not solely my fault..

10. I have tried to cooperate with Ms. Grace in discussing and attempting to reach
settlement in this case as in other ADA cases that her firm is litigating with me.
ll. In fact, on F ebruary 9, 2021, Ms. Grace and I had a discussion late in the day about
‘another ADA case filed by her firm in this district court entitled Suzanne Na Pier v Tacos
Baja, et al, USDC Case CV20-01627-CJC-KES (“Tacos Baja Case”).

12. OnF ebruary 9, 2021, at approximately 5:07 p.m., Ms. Grace sent me an e-mail
confirming settlement in the case which is attached hereto as Exhibit “A”. I have redacted the
terms of the settlement in the e-mail due to its confidential nature.

13. Subsequently, Mr. Manning’s firm has yet to file a Notice of Settlement.

14. In another case entitled James Rutherford v Ekta Hospitality LLC, USDC Case No.
CV20-00408-JGB-SHK, Ms. Grace and I settled the case and the paryies were able to
complete mediation. Mr. Manning’s firm filed a Notice of Settlement in the case on March 23,
2021. (Civil Docket No. 22).

15. In the Tacos Bajas case and the Ekta Hospitality LLC case as in other cases, Ms.

Grace and I have also discussed this case along with other ADA cases that we are litigating

 

 
Case 2:20-cv-05782-JFW-GJS Document 24 Filed 04/06/21 Page 4of22 Page ID #:121

taal

© ®@N A HW m WwW WN

NoN NON Ny N No om pw
BN ASS ORR SERS Re ee oe

 

 

16. I have had medical problems and family medical issues primarily with
my daughter related to the removal of a large kidney stone that has caused a serious backlog

in my heavy trial and appellate calendar and contributed in my not completing mediation at

“

this date.

17. My daughter still requires surgery to remove her kidney stone as her previously

scheduled surgery this past March was postponed due to the pandemic, and she has been

-tretated by a urologist Arash Akhavein, M.D., formerly of Comprehensive Urology located at

8631 W. 3rd St, #715E, L.A., CA 90048.
18. During the first quarantine my daughter developed severe pain and nausea from
development of riew kidney stones aside from the one thaqt had been scheduled for surgery.
19. This required calling 911 to come to our house at the time and seeing and taking a
CT scan later in the day; and my wife and I had her take additional tests in the last several
weeks to determine with Dr. Akhavein at that time as to the next course of action.
20. There are other medical issues related to my daughter who also suffers from
a severe case of OCD and an issue arose just last week regarding the medication she takes’ for
her condition that required another personal physician by the name of Dr. Michael Farzam of
House Call Doctor. (310) 849-7991, to tests on Friday, August 21, 2020.
21. My daughter suffers from a severe case of OCD and has taken medication for the
condition for years. Recently, an issue arose with regards to her medication and she underwent

medical tests by way of our personal physician Dr. Michael Farzam, (310) 845-7991 at the end

of August of 2020.

 
Case 2:20-cv-05782-JFW-GJS. Document 24 Filed 04/06/21. Page 5 of 22. Page ID #:122

1

wy oN A We ww DN

voNoNON N Noy mM
®NAaRSRAESE RRR Ree Ee

 

 

22. More recently, during the week of December 7th, 2020, my daughter
began suffering pain and nausea again, which appears to be from the stone and which required
calling Dr. Farzam and the doctor on call at Comprehensive Urology, Dr. Evan Rosen.

23, On February 27, 2021, my daughter appears to have had a severe anxiety“attack as
she began complaining of a change in her sense of smell and was in fear that she had
contracted Covid 19.

24. Because of my daughter’s severe OCD she has a great fear of contracting Covid 19
she has not gone out of our house, except at rare times in the backyard, since approximately
February of 2020.

25. Dr. Farzam sent an assistant to our house the evening of February 27, 2020 at
approximately 9:30 p.m. to conduct a Covid test on my daughter.

26. The results of the test thankfully were that my datighter had not contracted Covid.

27. In addition to the above, a close family friend, Mr. Isaac Fuchs, passed away from
at Cedars-Sinai Medical Center on March 12, 2021.

28. Our friend’s passing has had a terrible impact on my wife Susan Weiser and *
myself and quite frankly, I have not been feeling well at times since his passing.

29, I am a sole practitioner, and as a result of the above, and also given the fact that I
have not been working on a regular basis due to the pandemic, Tam very backlogged at present
in my heavy trial and appellate calendar and as this has contributed to my completingthe
mediation.

30. Further, I was closed from sundown Friday, March 26, 2021 until Tuesday, March
30, 2021 in observance of the Jewish Shabbat and the first two days of Passover which began

on the evening of March 27, 2021 and ended on the evening of March 29, 2021.

5

 
Case 2:2

pod

ow oN A Ww WwW WN

voN Now N No Mm
eN&oR SEES ERY eee eee e

 

 

D-CcV-05782-JFW-GJS Document 24. Filed 04/06/21 Page 6 of 22 Page ID #:123

31. On April 2, 2021, at approximately 3:46 p.m., I spoke to Richard Avalos, Esq., who
I understand is an associate working in Mr. Manning’s office.

32. Mr. Avalos informed me that the parties had not completed mediation which was
to be completed by April 5, 2021 and he requested that I call Ms. Grace to further discuss the

matter.

33. On April 2, 2021, at approximately 3:52 p.m., I e-mailed Ms. Grace and left her a

“voice mail message at 4:00 p.m. to call me back. A copy of the e-mail that I sent Ms. Grace

on April 2, 2021, and the e-mail chain between Ms. Grace and myself from December 1, 2020
to such date is attached hereto as Exhibit “B”. However, I do not believe that the e-mails that
Ms. Grace has authored in this case necessarily reflects all the conversations that we have had
on the case because as I previously stated I have discussed this case along with other ADA
cases in my discussions with her in the settlement discussions in the Tacos Bajas case and the
Ekta Hospitality LLC case :

34, Ms. Grace and I spoke regarding the case at approximately 4:44 p.m. the same day
and as to potential settlement. I also suggested that as we had not completed mediation‘that
we submit a joint stipulation to continue the mediation completion date.

35. On April 2, 2021, at approximately 4:59 p.m., I received an e-mail from Ms. Grace
which is attached as Exhibit “C,” with a photo of the previously discussed issue that day of
the sloped disablede parking but no response as to submitting the joint stipulation.

36. I did not hear from Ms. Grace on April 5, 2021, rather Ms. Manning filed the Notice.

 
Case 2:2

ped

wo ON AW wR WwW Ww

Rett pet
eva uadaeapyprs

26
27
28

SR BRS

 

)-cv-05782-JFW-GJS Document 24 Filed 04/06/21. Page 7 of 22. Page ID #:124

37. I take my obligations seriously, and I have practiced extensively before state
and federal trial courts here in California and in the Ninth Circuit for approximately thirty

years primarily specializing in civil rights cases on behalf of Asian-Indian motel owners and

ra

operators such as plaintiffs. |
38 Some of my published cases are City of Los Angeles v Patel, 409 U.S. 576 (2015)
(affirming in a 5-4 decision the Ninth Circuit’s en banc decision facially invalidating on
‘Fourth Amendment grounds a motel search ordinance that authorized law enforcement to
search motel registers on demand without consent or a warrant) (Patel v City of Los Angeles,
738 F.3d 1058 (9th Cir. 2013) (en banc)); Herrera v City of Palmdale, 918 F.3d 1037 (9th
Cir. 2019); Patel v City of Montclair; 798 F.3d 895 (9th Cir. 2015); Patel v City of San
Bernardino, 310 F.3d 1134 (9th Cir. 2002); Patel v Penman, 103 F.3d 868 (9th Cir. 1996); and

more recently Hotop v City of San Jose, 982 F.3d 710 (9th Cir. 2020).
39. I believe that this case can be settled and I would respectfully request an additional

two months, or whatever time the Court deems reasonable, for the parties to schedule and

+

complete a private mediation.

I declare under penalty of perjury under the laws of the State of California

that the foregoing is true and correct.

Executed this 6th day of April 2021 at Los Angeles, California.

cone Qe WO .at.
FRANK A. WEISER

 

 
Case 2:20-cv-05782-JFW-GJS Document 24 Filed 04/06/21 Page 8 of 22. Page ID #:125

wo eN A Wwe Ww DN we

N oN Not No No oy MM
oN ARR SRE SERS Re ee eee

 

 

I.
MEMORANDUM OF POINTS AND AUTHORITIES
A. THE MEDIATION COMPLETION DATE SHOULD BE EXTENDED

AS THERE IS GOOD CAUSE FOR THE EXTENSION

In Ahanchian v Xenon Pictures, Inc., 624 F.3d 1253 (9th Cir. 2010), the Ninth

 

Circuit held that an attorney who requested an extension in opposing a motion for summary

‘judgment should not have been denied his request as the Federal Rules of Civil Procedure “is]

to be liberally construed to effectuate the general purpose of seeing that cases are tried on the

merits.” Id. at 1258 (quoting Rodgers v Watt, 22 F.2d 456, 459 (9th Cir. 1983).

In doing so, the Ninth Circuit*held that Federal Rule of Civil Procedure 6(b)(1)’s
authorizing a district court to extend the time in which an act may be done for “good cause”
is a non-rigorouis standard that been construed broadly ‘across procedural, and statutory
contexts. Id. (citing numerous out of circuit cases to such effect).

The Defendant’s counsel has been in contact with Ms. Grace multiple times to discuss
settlement. (Declaration of Frank A. Weiser, paragraphs 4-15). She has never proposed the

name of a private mediator or dates to mediate.

That is not to place the blame solely on Plaintiff's side but if there is blame both sides
share equally in not choosing a private mediator and choosing possible mediation dates.
Defendant’s counsel has acted in good faith and settled as recently as February and

March of this year two other ADA cases with Ms. Grace. (Declaration of Frank A. Weiser,

paragraphs 10-15).

 
Case 2:2

© e@wN A wm WwW DN -

NN NON No N bom om
®N& oS SSRVSRS eee eee e

D-cV-05782-JFW-GJS Document 24 Filed 04/06/21 Page 9 of 22 Page ID #:126

In this case, counsel’s family health issues which has caused a backlog in his work

 

has contributed in his not completing the mediation, and favors under Ahanchian, that the

completion date be extended..

It also favors resolution of this case and the preservation of judicial resources. .
Il.
CONCLUSION
For all the foregoing reasons, the Defendant respectfully requests that the mediation
completion date be extended by two months, or whatever date the Court deems reasonable.

DATED: April 6, 2021 Respectfully submitted,

_ LAW OFFICES OF FRANK A.
_ WEISER

By: Sr 2 . Wenrn
FRANK A. WEISER, Attorney for
Defendant BALUBHAI GOPAL PATEL,
individually and as trustee of the
BALUBHAI PATEL TRUST

 

 

 

 
Case 2:Ab-cv-05782-JFW-GJS Document 24 Filed 04/06/21 Page 10 of 22 Page ID #:127

© oN A UR WwW bw ew

pot pet ea
Oo vm Oo

EXHIBIT “A”

boo tpt ope
CDV mea UVa A

a ® 8 8 RK

26
27
28

 

 

 
4/6/2021 Fwd: NaPier v. Tacos Baja/USDC Case No. CV20-01627
~~ Case 2:20-cv-05782-JIFW-GIS~-Document-24--Filed-04/06/21...Page.-11-of.22....Page ID-#:128. 0.0...
From: Phyl Grace
Sent: Tuesday, February 09, 2021 5:07 PM
To: DisabilityRights <disabilityrights@manninglawoffice.com>
Subject: NaPier v. Leong ADAA-3.132

Frank:

This will confirm t

seater oe

hat we have resolved this case for the ggsq of S333; to include comiapasstiG ween
Sspeinies, 2nd.qaeE? eeremiatr-ime eitotions

| will have a settlement agreement forwarded for review.

    

   

Thank you for your courtesy.
Very truly yours,
Phyl Grace, Esq.

Please note my new street address, below. Only the street address has changed. All other contact information
remains the same. Thank you.

20062 S.W. Birch St., Suite 200 « Newport Beach, CA 92660

Direct: (949) 258-9447 » Office: (949) 200-8755 * Fax: (866) 843-8308
pgrace@manninglawoffice.com

www.ManningLawAPC.com

PLEASE NOTE: (1) This E-mail (including attachments) is covered by the Electronic Communications Privacy Act, 1&8 USC Sections
2510-2521, is privileged, confidential and protected from disclosure. If you have received this e-mail in error or are not the intended
recipient, you may not use, copy or disclose this message or any information contained in or with it to anyone. Should this occur,
please notify the sender by reply e-mail and delete the message in its entirety. The sender does not intend to waive and does not waive
any privilege(s) or the confidentiality of the message(s) and/or attachment(s); (2) You do not become a client of Manning Law, APC or
any ofits attorneys unless you enter into a written agreement signed by you and Manning Law, APC, The agreement must also spell
out the scope of the work that is to be done. Simply sending an inquiry by mail, telephone, fax, or email does not establish an attorney-
client relationship with either Manning Law, APC or any of its attorneys. Thank you.

https://mail.aol.com/webmail-std/en-us/PrintMessage 2/3
Case 2:2()-cv-05782-JFW-GJS Document 24 Filed 04/06/21 Page 12 of 22. Page ID #:129

© oN A WwW wR WR

bt pd
NE o

EXHIBIT “B”

oN yb
ary aunkSRSERERSERE Be we

 

 

 
4/6/2021 @: Perri v. Balubhai Gopal Patel ADAA-5.5:
Case 2:20-cv-05782-JFW-GJS Document 24 Filed 04/06/21 Page 13 of 22. Page ID #:130

From: maimons@aol.com,
To: pgrace@manninglawoffice.com,
Ce: disabilityrights@manninglawoffice.com,
Subject: Re: Perri v. Balubhai Gopal Patel ADAA-5.551
Date: Fri, Apr 2, 2021 3:52 pm
Attachments:

 

Phyl:

| just spoke to Richard Avalos who told me to e-mail

you regarding this case and | did leave a message earlier
as. | am also responding to follow up on the other cases.

| can be reached at (213) 399-7806.

| appreciate your courtesy and cooperation in the matter. * Ahan ~~
Sincerely,

Frank A, Weiser

Attorney at :Law

3460 Wilshire Bivd., Ste. 1212
Los Angeles, CA 90010

(213) 384-6964 - (voice)

(213) 383-7368 - (fax)
maimons@aol.com - (e-mail)

-----Original Message-----

From: Phyl Grace <pgrace@manninglawoffice.com>

To: Frank A. Weiser <maimons@aol.com>

Ce: DisabilityRights <disabilityrights@manninglawoffice.com>
Sent: Thu, Mar 25, 2021 4:46 pm

Subject: RE: Perri v. Balubhai Gopal Patel ADAA-5.551

Frank:

| am still waiting to discuss this case with you. Please call me. It has been months since you agreed to call me
back on this and other cases.

Very truly yours,
Phyl Grace, Esq.

 

https://mail.aol.com/webmail-std/en-us/PrintMessage 1/8
4/6] Re: Perri v. Balubhai G Patel ADAA-5.551
0 Case 2:20-cv-05782-JFW-GJS Document 24 Med O41Oart Page 14 of 22 Page ID #:131

    

CG

Please note my new street address, below. Only the street address has changed. All other contact information
remains the same. Thank you.

20062 S.W. Birch St., Suite 200 * Newport Beach, CA 92660
Direct: (949) 258-9447 + Office: (949) 200-8755 » Fax: (866) 843-8308

pgtace@manninglawoffice.com
www.ManningLawAPC.com

PLEASE NOTE: (1) This E-mail (including attachments) is covered by the Electronic Communications Privacy Act, 18 USC Sections
2510-2521, is privileged, confidential and protected from disclosure. If you have received this e-mail in error or are not the intended
recipient, you may not use, copy or disclose this message or any information contained in or with it to anyone. Should this occur,
please notify the sender by reply e-mail and delete the message in its entirety. The sender does not intend to waive and does not waive
any privilege(s) or the confidentiality of the message(s) and/or attachment(s); (2) You do not become a client of Manning Law, APC or
any of its attorneys unless you enter into a written agreement signed by you and Manning Law, APC. The agreement must also spell
out the scope of the work that is to be done. Simply sending an inquiry by mail, telephone, fax, or email does not establish an attomey-
client relationship with either Manning Law, APC or any of its attorneys. Thank you.

 

From: Phyl Grace <pgrace@manninglawoffice.com>

Sent: Tuesday, March 09, 2021 2:49 PM

To: Frank A. Weiser <maimons@aol.com>

Ce: DisabilityRights <disabilityrights@manninglawoffice.com>

Subject: RE: Perri v. Balubhai Gopal Patel ADAA-5.551

Frank:

| have not heard back from you regarding this matter. Moreover, the Court has directed us to private
mediation. | do not see that the Court has declined supplemental jurisdiction in this case yet, so we all issues
are viable at this time.

As requested for over a month now, please get back to me regarding settlement.

Thank you for your courtesy.

Very truly yours,

Phyl Grace, Esq.

https://mail.aol.com/webmail-std/en-us/PrintMessage 2/8
/61. : Perri v. Balubhai G tel ADAA-5.551
Case 2:20-cv-05782-JFW-GIS Document 24 “Hed OuOg eT Page 15 of 22 Page ID #:132

 

Please note my new street address, below. Only the street address has changed. All other contact information
remains the same. Thank you.

20062 S.W. Birch St., Suite 200 *« Newport Beach, CA 92660

Direct: (949) 258-9447 * Office: (949) 200-8755 ° Fax: (866) 843-8308
pgrace@manninglawoffice.com

www.ManningLawAPC.com

PLEASE NOTE: (1) This E-mail (including attachments) is covered by the Electronic Communications Privacy Act, 18 USC Sections
2510-2521, is privileged, confidential and protected from disclosure. If you have received this e-mail in error or are not the intended
recipient, you may not use, copy or disclose this message or any information contained in or with it to anyone. Should this occur,
please notify the sender by reply e-mail and delete the message in its entirety. The sender does not intend to waive and does not waive
any privilege(s) or the confidentiality of the message(s) and/or attachment(s); (2) You do not become a client of Manning Law, APC or
any of its attorneys unless you enter into a written agreement signed by you and Manning Law, APC. The agreement must also spell
out the scope of the work that is to be done. Simply sending an inquiry by mail, telephone, fax, or email does not establish an attorney-
client relationship with either Manning Law, APC or any of its attorneys. Thank you.

 

From: Phyl Grace

Sent: Monday, March 01, 2021 2:42 PM

To: Frank A. Weiser <maimons@aol.com>

Cc: DisabilityRights <disabilityrights@manninglawoffice.com>
Subject: RE: Perri v. Balubhai Gopal Patel ADAA-5.551

Frank:

You promised to contact me last Thursday on this as well as other cases, but | never heard from you (again)
and you never provided a time to reserve. It is becoming routine on all of your cases that | have to spend
months trying to get you to communicate, then we discuss, and you claim you will get back to me, but that just
sets up the next months of effort to get a communication back from you. Consequently, we are expending a
great deal of time on cases that would normally have information regarding resolution resolved in weeks rather
than six months.

You retorted to me that you do not tailor the needs of our firm to the work of your firm. As | indicated to you, we
will need to resolve these cases you believe are resolvable before they take an unnecessary time for the
already overburdened court system. These are simple matters. The courts consider them resolvable without

https://mail.aol.com/webmail-std/en-us/PrintMessage 3/8
4/6/2021 Re: Perri v. Balubhai Gop tel ADAA-5.551

20-cv- _JFW-GJS Docyment 24 “Filed 0416621 Page 16 of 22 Page ID #:133
much stort tend 3 eed with the courts. that a few phone calls should SuMTICé, and not months and months of
half a dozen emails every week.

Please set up a date and time to discuss.
Thank you for your courtesy.

Very truly yours,

Phyl Grace, Esq.

Please note my new street address, below. Only the street address has changed. All other contact information
remains the same. Thank you.

20062 S.W. Birch St., Suite 200 - Newport Beach, CA 92660
Direct: (949) 258-9447 + Office: (949) 200-8755 + Fax: (866) 843-8308

pgrace@manninglawoffice.com
www.ManningLawAPC.com

PLEASE NOTE: (1) This E-mail (including attachments) is covered by the Electronic Communications Privacy
Act, 18 USC Sections 2510-2521, is privileged, confidential and protected from disclosure. If you have received
this e-mail in error or are not the intended recipient, you may not use, copy or disclose this message or any
information contained in or with it to anyone. Should this occur, please notify the sender by reply e-mail and
delete the message in its entirety. The sender does not intend to waive and does not waive any privilege(s) or
the confidentiality of the message(s) and/or attachment(s); (2) You do not become a client of Manning Law,

APC or any of its attorneys unless you enter into a written agreement signed by you and Manning Law, APC.
The agreement must also spell out the scope of the work that is to be done. Simply sending an inquiry by mail,
telephone, fax, or email does not establish an attorney-client relationship with either Manning Law, APC or any
of its attorneys. Thank you.

 

From: Phyl Grace

Sent: Monday, February 22, 2021 2:19 PM

To: Frank A. Weiser <maimons@aol.com>

Cc: DisabilityRights <disabilityrights@manninglawoffice.com>
Subject: RE: Perri v. Balubhai Gopal Patel ADAA-5.551

 

 

Frank:

As you know, we scheduled a time for last Monday to continue discussions regarding settlement for this and
other cases. This was scheduled to discuss resolution. We have had several conversations regarding this
case, but no offer of settlement has been made. Despite the scheduled conference call, you did not participate,
cancel, or reschedule this discussion. In fact, there has been no communication from you at all since your
promise for further discussions.

Please advise if we are resolving this matter or whether we should set up another time to discuss this and the
other several cases planned for discussion at last Monday's meeting.

Pursuant to the Rules of Civility:

“We will raise and explore the issue of settlement in every case as soon as enough is known about the case to
make settlement discussion meaningful.”

Needless to say, this case should have been settled at this time.

https://mail.aol.com/webmail-std/en-us/PrintMessage 4/8.
were Re: Perri v. Batubhal Gopal Patel AD
I

ti
82- JF -GJS Document 24 4/06/21
ated fr

2:20-¢ 1 Bage 17 of 22 Page ID #:134
ThEARY you for yours Bes esponse.

Very truly yours,

 

From: Phyl Grace <pgrace@manninglawoffice.com>
Sent: Wednesday, December 23, 2020 10:05 AM

To: Frank A. Weiser <maimons |.com>
Cc: DisabilityRights <disabilityrights@manninglawoffice.com>

Subject: RE: Perri v. Balubhai Gopal Patel ADAA-5.551

Frank:

| have not heard from you on this case for several weeks. Please contact me regarding this matter.
Thank you for your courtesy.

Very truly yours,

Phyl Grace, Esq.

 

Please note my new street address, below. Only the street address has changed. All other contact information
remains the same. Thank you.

20062 S.W. Birch St., Suite 200 « Newport Beach, CA 92660

Direct: (949) 258-9447 * Office: (949) 200-8755 « Fax: (866) 843-8308
pgrace@manninglawoffice.com

www.ManningLawAPC.com

PLEASE NOTE: (1) This E-mail (including attachments) is covered by the Electronic Communications Privacy Act, [8 USC Sections
2510-2521, is privileged, confidential and protected from disclosure. If you have received this e-mail in error or are not the intended
recipient, you may not use, copy or disclose this message or any information contained in or with it to anyone. Should this occur,
please notify the sender by reply e-mail and delete the message in its entirety. The sender does not intend to waive and does not waive
any privilege(s) or the confidentiality of the message(s) and/or attachment(s); (2) You do not become a client of Manning Law, APC or
any of its attorneys unless you enter into a written agreement signed by you and Manning Law, APC. The agreement must also spell
out the scope of the work that is to be done. Simply sending an inquiry by mail, telephone, fax, or email does not establish an attorney-
client relationship with either Manning Law, APC or any of its attorneys. Thank you.

https://mail.aol.com/webmail-std/en-us/PrintMessage 5/8
4/6/2021 Re: Perri v, Balubhai G Patel ADAA-5.55
Case 2:20-cv-05782-JFW-GJS Document 24 Filed 04/06/21 Page 18 of 22 Page ID #135

 

From: Phyl Grace <pgrace@manninglawoffice.com>
Sent: Sunday, December 06, 2020 6:18 PM

To: Frank A. Weiser <maimons@aol.com>

Cc: DisabilityRights <disabilityrights@manninglawoffice.com>
Subject: RE: Perri v. Balubhai Gopal Patel ADAA-5.551

Frank:

Please call me on this matter. | did not hear from you last week.

Thank you.

Phyl Grace, Esq.

 

 
ee Case 2:20-cv-05782-JFW-GIS. Document 24 Higu CARD PAGE 19 of 22 Page ID #:136

https://mail.aol.comAvebmail-std/en-us/PrintMessage 8/8
Case 2:20-cv-05782-JFW-GJS Document 24 Filed 04/06/21 Page 20 of 22. Page ID #:137

0 oN A wu wm |W YN &

foot pet
ve Oo

EXHIBIT “C”

Rt tet
oboe ua hk & SG

BRON RS

26 |
27
28

 

 

 
"Case 2:20-CV-05782-JEW-GJS Document 22 fed BA/68/52 Page 21 of 22. Page ID #138

From: pgrace@manninglawoffice.com,
To: maimons@aol.com,
Cc: disabilityrights@manninglawoffice.com,
Subject: Perri v. Balubhai Gopal Patel ADAA-5.551
Date: Fri, Apr 2; 2021 4:59 pm
Attachments: |QTCPAA00G928image002.jpg (118K),

 

Frank:

As promised, attached is a photo of the sloped disabled parking.

Thank you.

Phyl Grace, Esq.

 

Please note my new street address, below. Only the street address has changed. All other contact information
remains the same. Thank you.

20062 §.W. Birch St., Suite 200 « Newport Beach, CA 92660
Direct: (949) 258-9447 « Office: (949) 200-8755 * Fax: (866) 843-8308
pgrace@manninglawoffice.com

 

https://mail.acl.com/webmail-std/en-us/PrintMessage 1/2
4/5/2021 Perri v. Balubhai G | Pat DAA-5.551
Case 2:20-cv-05782-JFW-GJS Document 24 Filed B4/66/21 Page 22 of 22. Page ID #:139
elawAbC com

PLEASE NOTE: (1) This E-mail (including attachments) is covered by the Electronic Communications Privacy Act, 18 USC Sections
2510-2521, is privileged, confidential and protected from disclosure. If you have received this e-mail in error of are not the intended
recipient, you may not use, copy or disclose this message or any information contained in or with it to anyone. Should this occur,
please notify the sender by reply e-mail and delete the message in its entirety. The sender does not intend to waive and does not waive
any privilege(s) or the confidentiality of the message(s) and/or attachment(s); (2) You do not become a client of Manning Law, APC or
any of its attorneys unless you enter into a written agreement signed by you and Manning Law, APC. The agreement must also spell
out the scope of the work that is to be done. Simply sending an inquiry by mail, telephone, fax, or email does not establish an attorney-
client relationship with either Manning Law, APC or any of its attorneys. Thank you.

https://mail.aol.com/webmail-std/en-us/PrintMessage 2/2
